DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered. Claims 1-36, 48, 50-51 and 53 are cancelled. Claims 37-47, 49, 52 and 54-63 are pending. 
 
Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims under 35 U.S.C § 103, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 38, 52, 54, 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Perret (US 2016/0082668 A1, prior art of record, hereinafter as “Perret”) in view of Cheverton (US 2015/0375456 A1, prior art of record, hereinafter as “Cheverton”). 
Regarding claim 37, Perret teaches:
A method for determining a correction of beam steering optics of a scanner of an additive manufacturing apparatus comprising a plurality of scanners, each scanner of the plurality of scanners comprising beam steering optics (FIG. 1: scanners 14 and 15 comprise beam steering devices 17 and 18 respectively; [0030-0031]: scanners 14 and 15, which include laser beam steering optics, are calibrated) for directing a corresponding radiation beam to a working plane in which material is consolidated in layers (FIG.1 and [0010-0015]: radiation beams 20 and 21 are directed on the surface of zone 2 to consolidate the topmost layer), the method comprising
controlling the beam steering optics of a pair of the scanners such that a first scanner of the pair directs a radiation beam to form a feature in the working plane and the feature is within a field of view of a detector (FIG.s 1 and 2, and [0016, 0021, 0023]: the first scanner 14 directs a radiation beam to form a test pattern 33 in the overlap region 37, and the pattern 33 is within the field of view of detector 24), 
recording at least one detector value with the detector when the feature falls within the field of view ([0026, 0028]: “The first and second test patterns 33, 34 are subsequently detected by means of the camera 24”, and the test pattern 33, together with pattern 34, is detected by camera 24 when it falls within the field of view of the camera 24; “rather for the first test pattern 33 only to be compared with the second test pattern 34”. The test patterns 33 and 34 are detected and recorded, so their difference, which is the detector value, is also detected and recorded), and 
determining a correction value for correcting for misalignment in positioning of the radiation beams by the beam steering optics for the first and second scanners from a comparison of the at least one detector value with an expected detector value as determined from a positioning of the steering optics of the first scanner of the pair when forming the feature and a positioning of the steering optics of the second scanner of the pair when the at least one detector value is recorded ([0027]: “the first and second test patterns 33, 34 are compared with a reference pattern stored”; And [0029]: “a first deviation of the first test pattern 33 from the reference pattern and a second deviation of the second test pattern 34 from the reference pattern are determined”; And [0030]: “the first and/or the second scanner 14, 15 are/is calibrated in such a way that the first and/or the second deviation from the reference pattern … falls below a setpoint value”. All these teach to compare the detected feature pattern position with an expected feature position value of a reference in the field of view of a detector, and then determine a correction value for calibration based on the result of comparison).

However, it is a common practice to integrate a detector together with a scanner in a 3D printer. For example, Cheverton teaches in an analogous art: 
a detector of the second scanner of the pair, the detector for detecting radiation coming from the working plane that is collected by the beam steering optics of the second scanner (FIG. 1 and [0031]: “optical system 20 includes an optical detector 38 configured to detect electromagnetic radiation 40 (also referred to as "EM radiation") generated by melt pool 22, and a second scanning device 42 configured to direct electromagnetic radiation 40 generated by melt pool 22 to optical detector 38”. This teaches a detector 38 which is integrated with a second scanner 42 to detect radiation coming from the melt pool that is collected by the beam steering mirrors 46 and 50).
Since Cheverton teaches the detector can also be integrated with a scanner generating electromagnetic beam ([0031]: “first scanning device 18 may also be used in detecting EM radiation 40 generated by melt pool 22”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perret based on the teaching of Cheverton, to make the method wherein the detector is of the second scanner of the pair which detects radiation coming from the working plane that is collected by the beam steering optics of the second scanner. One of ordinary skill in the art would have been motivated to do this modification since it can help mitigate “thermal lensing” issue, as Cheverton teaches in [0031]. 

Regarding claim 38, Perret-Cheverton teach all the limitations of claim 37.

the feature is a melt pool formed by the radiation beam in the working plane (FIG.s 1 and 2, and [0016, 0021, 0023]: the scanner 14 directs a radiation beam to create a melt pool to form test pattern 33 in the overlap region 37).

Regarding claim 52, Perret-Cheverton teach all the limitations of claim 37.
Perret further teaches:
adjusting the additive manufacturing apparatus to correct for misalignment in positioning of the radiation beams by the beam steering optics for the first and second scanners (FIG. 1 and [0029]: “a first deviation of the first test pattern 33 from the reference pattern and a second deviation of the second test pattern 34 from the reference pattern are determined”; [0030]: “the first and/or the second scanner 14, 15 are/is calibrated in such a way that the first and/or the second deviation from the reference pattern … falls below a setpoint value”. All these teach to adjust/calibrate the beam steering optics in scanners 14 and 15 to correct the misalignment).

Regarding claim 54, Perret-Cheverton teach all the limitations of claim 37.
Perret further teaches:
the additive manufacturing apparatus comprises more than two scanners ([0036]: “the construction zone 2 can be divided into four identical scan zones, which are in each case irradiated by an assigned scanner. In principle, any desired plurality of scanners and scan zones assigned thereto which cover a construction zone are possible”) and the method comprises carrying out the method for multiple pairs of the more than two scanners to generate correction values, maps or functions that correct the at least one position of the steering optics of one of the scanners of each pair such that the more than two scanners are aligned to a common frame of reference (as recited in [0036], there are more than 2 scanners, and the teachings recited in the rejection of claim 37 is carried out for multiple pairs of scanners. Perret teaches in [0028] to compare test patterns with each other within a pair of scanners. After every pair of scanners are calibrated, all the scanners are aligned to a common frame of reference).

Claim 56 recites an additive manufacturing apparatus to implement the method of claim 37 with patentably the same limitations. Therefore, claim 56 is rejected for the same reason recited in the rejection of claim 37.

Claim 58 recites non-transitory computer readable medium having instructions to implement the method of claim 37 with patentably the same limitations. Therefore, claim 58 is rejected for the same reason recited in the rejection of claim 37.

Claims 39-47, 49, 55, 57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Domrose (US 20180/370146 A1, prior art of record, hereinafter as “Domrose”) in view of Dave (US 2017/0090462 A1, prior art of record, hereinafter as “Dave”). 
Regarding claim 39, Domrose teaches:
A method for determining a correction of beam steering optics of a scanner of an additive manufacturing apparatus comprising a plurality of scanners, each scanner comprising beam steering optics for directing a corresponding radiation beam to a working plane in which material is consolidated in layers (FIG. 1 and [0034]: scanners 123 and 223 comprise beam steering optics to direct their corresponding radiation beam to a working plane 8 to consolidate layers; And [0061]: Domrose teaches a method to determine the calibration of beam steering optics of laser beam scanners), the method comprising 
controlling the beam steering optics of first and second scanners of a pair of the scanners such that field of view of the working plane for the detector at least overlap (FIG.s 1 and 2 and [0035, 0039, 0040]: the scanners 123 and 223 are controlled to generate overlapped patterns 101 and 201 in the overlap zone 300, and these patterns are overlapped in the field of view of detector 18),
recording at least one detector value with the detector for the corresponding field of view (FIG. 2 and [0050]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern 301 from a predefined reference position from the data transmitted from the detection device 18”. This teaches to record the pattern detected by the detector 18 and determine a correction value, i.e., a deviation of the 3D printer by comparing the patterns 101 and 201 which forms a superposition pattern 301), and 
determining a correction value for correcting for misalignment in positioning of the radiation beams by the beam steering optics of the first and second scanners from a comparison of positions of the feature derived from the detector values recorded by the detector and a positioning of the steering optics of the first and second scanners when the detector values are recorded (FIG. 2 and [0050]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern 301 from a predefined reference position from the data transmitted from the detection device 18”. This teaches to record the pattern detected by the detector 18 and determine a correction value to .
Domrose teaches all the limitations except that each scanner comprises a detector for detecting radiation coming from the working plane that is collected by the beam steering optics.
However, it is a common practice to integrate a detector together with each scanner in a 3D printer. For example, Dave teaches in an analogous art: 
each scanner comprises a detector for detecting radiation coming from the working plane that is collected by the beam steering optics (FIG.s 6 and 9, and [0088]: scanners 902 and 903 comprise detectors 916 and 917 respectively, which share the optical paths of the beam steering optics to detect the radiation from the working plane).
Since Dave teaches the melt pools 906 and 907 can overlap ([0088]: “some embodiments have some overlap across 901 in the event that the part being built on the build area 900 is a large, single part”) and hence the fields of view of the detectors also overlap, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Domrose based on the teaching of Dave, to make the method wherein each scanner comprises a detector for detecting radiation coming from the working plane that is collected by the beam steering optics. One of ordinary skill in the art would have been motivated to do this modification since this type of “on-axis measurement” can allow “the sensor to be focused narrowly on the location undergoing heating”, as Dave teaches in [0116]. 

Regarding claim 40, Domrose-Dave teach all the limitations of claim 39.
Dave further teaches:
the fields of view are nominally coterminous when the detector values are recorded (FIG. 9 and [0088]: “some embodiments have some overlap across 901 in the event that the part being built on the build area 900 is a large, single part”. This teaches the fields of view of the scanners are coterminous when the melt pools 906 and 907 are overlapped and recorded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Domrose based on the teaching of Dave, to make the method wherein the fields of view are nominally coterminous when the detector values are recorded, to be able to measure and compare the overlapped patterns.

Regarding claim 41, Domrose-Dave teach all the limitations of claim 39.
Dave further teaches:
recording detector values when a radiation beam is directed onto material in the working plane within the fields of view by one of the plurality of scanners (FIG. 9 and [0088]: “in the event that the heat sources 902 and 903 are lasers, there is the potential to collect additional sensor data 914 and 915 through the laser scanning systems and these signals could then be measured by in-line sensors 916 and 917”. This teaches to record sensor values of the detectors 916 and 917 when radiation beams are directed onto material in the working plane within the fields of view by one of the scanners).


Regarding claim 42, Domrose-Dave teach all the limitations of claim 39.
Domrose further teaches:
recording detector values based upon a feature within the fields of view formed using one of the radiation beams (FIG. 2 and [0050]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner”. This teaches to record detector values based upon a superposition pattern 301 within the overlap zone 300 using the radiation beams).

Regarding claim 43, Domrose-Dave teach all the limitations of claim 39.
Domrose further teaches:
recording detector values based upon a reference pattern located within the fields of view (FIG. 2 and [0050]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner”. This teaches to record detector values based upon a reference pattern 203 within the overlap zone 300).


Domrose further teaches:
the reference pattern is one selected from:
i) formed using one of the radiation beams ([0052]: “the reference mark 203 is generated together with one of the two modulation patterns 101, 201. This teaches the reference pattern 203 is formed using one of the radiation beams);
ii) formed in the working plane using one of the radiation beams by ablating a surface in the working plane or consolidating material in the working plane; and
iii) preformed on a reference artefact that is placed in the additive manufacturing apparatus such that the reference pattern is in the fields of view.

Regarding claim 45, Domrose-Dave teach all the limitations of claim 43.
Domrose further teaches:
the reference pattern comprises at least one periodic feature ([0054]: “it is possible to provide for multiple reference marks 203. Preferably, the reference marks 203 are generated together with one of the modulation patterns 101, 201 or together with both modulation patterns 101, 201, particularly in the form of extended lines”. This teaches the reference pattern 203 comprise multiple periodic lines), the method comprising capturing an image of the reference pattern with the detector of the second scanner ([0050]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner”; And [0052]: “the reference mark 203 is generated together with one of the two modulation patterns 101, 201”. These teach the image of the reference pattern is generated with pattern 201 and captured by the detector. Since Domrose-Dave teach, as , determining from the image a measured periodic property of the reference pattern ([0055]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern 301 from a predefined reference position from the data transmitted from the detection device 18”) and determining a correction for control of the first or second scanner based upon a comparison of the measured periodic property with a reference periodic property ([0056]: “If the deviation exceeds a predefined setpoint value, the control device 29 changes one or more settings of the component parts of the apparatus 1 in order to change the deviation such that the deviation does not exceed the predefined setpoint value anymore”).

Regarding claim 46, Domrose-Dave teach all the limitations of claim 45.
Domrose further teaches:
the reference periodic property is determined from the instructions used to drive the first scanner when forming the reference pattern or a further image of the reference pattern captured by the detector of the first scanner ([0055]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern 301 from a predefined reference position from the data transmitted from the detection device 18”. This teaches the reference periodic property is determined from an image of the reference pattern, which is captured by the detector of the first scanner, as recited in the rejection of claim 39).

Regarding claim 47, Domrose-Dave teach all the limitations of claim 39.
Domrose further teaches:
the correction value is determined by cross-referencing data, including the detector value(s), from the first and second scanners (FIG. 2 and [0050]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern 301 from a predefined reference position from the data transmitted from the detection device 18”. This teaches the correction value, i.e., a deviation of the 3D printer is determined by cross-referencing detected patterns 102 and 201, which are from the first and second scanners, as Domrose-Dave teach in the rejection of claim 39).

Regarding claim 49, Domrose-Dave teach all the limitations of claim 47.
Domrose further teaches:
the correction value is determined from a difference in a measured position of: a spot of the radiation beam or feature formed by the radiation beam within the field of view from a nominal value
the attribute is a difference in a measured position or size of: a spot of the radiation beam or feature formed by the radiation beam and/or field(s) of view in the working plane as determined from the detector value(s) from a nominal value ([0055]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern 301 from a predefined reference position from the data .

Regarding claim 55, Domrose-Dave teach all the limitations of claim 39.
Domrose further teaches:
the additive manufacturing apparatus comprises more than two scanners ([0036]: “device 19 comprises another number of irradiation devices, for instance, four irradiation devices. The build area 8 is preferably divided into a number of sub-areas which corresponds to the number of irradiation devices”) and the method comprises carrying out the method for multiple pairs of the more than two scanners to generate correction values, maps or functions that correct the at least one position of the steering optics of one of the scanners of each pair such that the more than two scanners are aligned to a common frame of reference (Domrose teaches there are more than 2 scanners, and the teachings recited in the rejection of claim 42 is carried out for any pair of scanners. After every pair of scanners are calibrated, all the scanners are aligned to a common frame of reference).

Claim 57 recites an additive manufacturing apparatus to implement the method of claim 39 with patentably the same limitations. Therefore, claim 57 is rejected for the same reason recited in the rejection of claim 39.

Claim 59 recites a non-transitory computer readable medium having instructions to implement the method of claim 39 with patentably the same limitations. Therefore, claim 59 is rejected for the same reason recited in the rejection of claim 39.

Claims 60-63 are rejected under 35 U.S.C. 103 as being unpatentable over Perret in view of Dave. 
Regarding claim 60, Perret teaches:
A method for determining a correction of beam steering optics of a scanner of an additive manufacturing apparatus comprising a plurality of scanners, each scanner comprising beam steering optics (FIG. 1: scanners 14 and 15 comprise beam steering devices 17 and 18 respectively; [0030-0031]: scanners 14 and 15, which include laser beam steering optics, are calibrated) for directing a corresponding radiation beam to a working plane in which material is consolidated in layers (FIG.1 and [0010-0015]: radiation beams 20 and 21 are directed on the surface of zone 2 to consolidate the topmost layer) and a detector for detecting radiation coming from the working plane that is collected by the beam steering optics (FIG. 1 and [0026]: “The first and second test patterns 33, 34 are subsequently detected by means of the camera 24”), the method comprising
controlling the beam steering optics of a first scanner of the plurality of scanners such that a feature in the working plane is within the field of view of a detector (FIG.s 1 and 2, and [0016, 0021, 0023]: the first scanner 14 directs a radiation beam to form a test pattern 33 in the overlap region 37, and the pattern 33 is within the field of view of detector 24),
recording at least one detector value with the detector ([0026]: “first and second test patterns 33, 34 are subsequently detected by means of the camera 24”),
controlling the beam steering optics of a second scanner of the plurality of scanners such that the same feature is within the field of view of the detector (FIG.s 1 and 2, and [0021, 0024]: the second scanner 15 directs a radiation beam to form a test pattern 34 in the overlap region 37, and the pattern 34 is within the field of view of detector 24),
recording at least one detector value with the detector ([0026]: “first and second test patterns 33, 34 are subsequently detected by means of the camera 24”), and
determining a correction value for correcting for misalignment in positioning of the radiation beams by the beam steering optics of the first and second scanners from a position of the feature in the field of view of the detector and a position of the feature in the field of view of the detector derived from the detector values and a positioning of the steering optics of the first and second scanners when the detector values are recorded ([0030]: “the first and .. the second scanner 14, 15 are/is calibrated in such a way that the first and … the second deviation from the reference pattern …falls below a setpoint value. The calibrating can comprise an offset, a rotation, a scaling or an adaptation of the intensity or focus shape of the electromagnetic radiation 20, 21 from the first and/or the second scanner 14, 15”. This teaches to determine a correction value for correcting the misalignment of the laser beams by the beam steering optics in the scanners 14 and 15, as determined from a predetermined steering optics positioning of the scanners 14 and 15).
Perret teaches all the limitations except that the first scanner and the second scanner each has its own detector which detects a detector value when the same feature is within the field of view of the detector respectively. 
However, it is a common practice to integrate a detector together with each scanner in a 3D printer. For example, Dave teaches in an analogous art that each scanner comprises a detector for detecting radiation coming from the working plane that is collected by the beam steering optics (FIG.s 6 and 9, and [0088]: scanners 902 and 903 comprise detectors 916 and 917 respectively, which share the optical paths of the beam steering optics to detect the radiation from the working plane).


Regarding claim 61, Perret-Dave teach all the limitations of claim 60.
Perret further teaches:
the feature is a reference pattern in the working plane (FIG.s 1 and 2: test pattern 33 and/or 34 is a reference pattern in the working plane).

Regarding claim 62, Perret-Dave teach all the limitations of claim 60.
Perret further teaches:
placing a reference artefact comprising the feature in the additive manufacturing apparatus such that the same feature is located in the working plane (FIG.s 1 and 2: test pattern 33 and/or 34 is a reference artefact comprising a specific pattern/feature in the working plane).

Regarding claim 63, Perret-Dave teach all the limitations of claim 60.
Perret further teaches:
the feature is a permanent feature of the additive manufacturing apparatus (FIG.s 1 and 2: test pattern 33 and/or 34 is a specific pattern/feature in the working plane which is unchanged and permanent).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai






/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115